Citation Nr: 1823615	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran perfected an appeal of the issue of a total disability rating due to individual unemployability (TDIU), a TDIU was granted, effective August 31, 2009.  The Veteran indicated satisfaction with this decision and it is considered a full grant of the benefit sought with respect to the appeal for a TDIU.  Thus, that issue is no longer on appeal.


FINDING OF FACT

In an August 2015 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2015 statement, the Veteran withdrew his appeal, in light of the award of a TDIU.  Thus, in the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


